EXHIBIT 10.3

EXECUTION COPY

SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT (as the same may hereafter be amended, supplemented,
restated or otherwise modified, this “Shareholders Agreement”) is entered into
as of this 13th day of August, 2010 by and among (a) KENNEDY-WILSON HOLDINGS,
INC., a Delaware corporation (together with any successors and assigns who
become such in accordance herewith, the “Company”), (b) FAIRFAX FINANCIAL
HOLDINGS LIMITED, a Canadian corporation (together with its successors and
assigns, “Fairfax”), (c) William J. McMorrow (“McMorrow”) and (d) the William J.
McMorrow Revocable Trust (the “Trust” and, together with McMorrow and Fairfax,
the “Shareholders”).

RECITALS

A. The Company is a party to that certain Convertible Series B Preferred Stock
Purchase Agreement, dated as of August 11, 2010 (the “Securities Purchase
Agreement”), by and between the Company and Fairfax pursuant to which the
Company has agreed to issue and sell 32,550 shares of its Series B Preferred
Stock (the “Shares”).

B. Each of the Shareholders hold, directly or indirectly, that number of shares
of Preferred Stock, Common Stock or other Securities set forth opposite their
respective names on Schedule 1 attached hereto.

C. To induce Fairfax to enter into the Securities Purchase Agreement and
consummate the transactions contemplated therein, the Company, the Trust and
McMorrow have agreed to enter into this Shareholders Agreement with Fairfax to
create and define certain rights as among and between themselves as further
specified herein.

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, the Company, Fairfax, the Trust and McMorrow mutually agree as
follows.

1. DEFINITIONS

Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the Securities Purchase Agreement.
As used in this Shareholders Agreement, the following terms have the following
meanings:

(a) “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 20% or more of any class
of voting or equity interests of the Company, or any Subsidiary or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 20% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the” direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.



--------------------------------------------------------------------------------

(b) “Board of Directors” means the board of directors (or similar governing
body) of the Company.

(c) “Business Day” means any day, other than a Saturday or Sunday or a national
or California state holiday or a day on which banking institutions in the States
of California and New York are authorized or obligated by law, regulation or
executive order to close.

(d) “Common Stock” means the Common Stock of the Company, $.0001 par value.

(e) “Convertible Securities” means any securities or other instruments that are
convertible into or exercisable or exchangeable for Common Stock, including the
Shares.

(f) “Fairfax Group” means Fairfax and its Affiliates.

(g) “Family Group” means (a) the parents, spouse and descendants (by birth or
adoption) of McMorrow, (b) any custodian of a custodianship for and on behalf of
McMorrow or his parents, spouse or descendants (by birth or adoption), (c) any
trustee of a trust solely for the benefit of McMorrow or his parents, spouse or
descendants (by birth or adoption) or (d) any limited partnership solely for the
benefit of McMorrow or his parents, spouse or descendants (by birth or
adoption).

(h) “Fully-Diluted Basis” shall mean the number of shares of Common Stock which
would be outstanding, as of the date of computation, if all vested and
outstanding Purchase Rights and Convertible Securities had been converted,
exercised or exchanged; provided, however, that any Purchase Rights and
Convertible Securities which are subject to vesting but have not vested as of
the date of computation will be disregarded for purposes of determining
Fully-Diluted Basis.

(i) “Permitted Transfer” means a Transfer of Securities:

(i) between McMorrow and McMorrow’s Family Group (whether inter vivos or upon
death); provided, however, that, prior to any such Transfer, McMorrow must
demonstrate to the reasonable satisfaction of the Company and Fairfax that
McMorrow will retain, until his death, all rights to vote and Transfer the
Securities that are proposed to be Transferred to McMorrow’s Family Group;

(ii) by McMorrow if he is deceased or adjudicated incompetent to the personal
representative of McMorrow;

(iii) by the personal representative of McMorrow if he is deceased or
adjudicated incompetent to McMorrow’s Family Group; and

(iv) by the Trust to the Affiliates of McMorrow; provided, however, that, prior
to any such Transfer, McMorrow must demonstrate to the reasonable satisfaction
of the Company and Fairfax that McMorrow will retain, until his death, all
rights to vote and Transfer the Securities that are proposed to be Transferred
to McMorrow’s Affiliates.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Permitted Transfer shall be effective unless
and until the transferee of the Securities so Transferred, if such transferee is
not a party to this Shareholders Agreement, agrees to be bound by the terms and
conditions of this Shareholders Agreement.

(j) “Person” means an individual, partnership, corporation, limited liability
company; association, trust, unincorporated organization, business entity or
governmental authority.

(k) “Preferred Stock” means shares of the Company which shall be entitled to
preference or priority over any other shares of the Company in respect of either
the payment of dividends or the distribution of assets upon liquidation.

(l) “Purchase Rights” means options, warrants or other rights to purchase or
subscribe for Common Stock or Convertible Securities.

(m) “Purchaser Securities” means the Shares and the shares of Common Stock
issuable upon the conversion of the Shares in accordance with the terms of the
Shares.

(n) “Securities” or “Security” means Common Stock, Preferred Stock, Convertible
Securities, Purchase Rights and any other shares of capital stock or equity
interests of the Company, whether or not issued or outstanding on the date of
this Shareholders Agreement.

(o) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

(p) “Subsidiary” or “Subsidiaries” means, as to any Person, any other Person in
which such first Person or one or more of its Subsidiaries or such first Person
and one or more of its Subsidiaries owns sufficient equity or voting interests
to enable it or them (as a group) ordinarily, in the absence of contingencies,
to elect a majority of the directors (or Persons performing similar functions)
of such second Person, and any partnership or joint venture if more than a 50%
interest in the profits or capital thereof is owned by such first Person or one
or more of its Subsidiaries or such first Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

(q) “Transfer” means any direct or indirect transfer, donation, sale,
assignment, pledge, encumbrance, hypothecation, gift, creation of a security
interest in or lien on, or other disposition, irrespective of whether any of the
foregoing are effected with or without consideration, voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise, inter
vivos or upon death.

 

3



--------------------------------------------------------------------------------

(r) “Voting Stock” means capital stock (or other equity interests) of any class
or classes of the Company, the holders of which are ordinarily, in the absence
of contingencies, entitled to vote in the election of corporate directors (or
individuals performing similar functions) of the Company or which permit the
holders thereof to control the management of the Company.

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of McMorrow, the Trust and Fairfax
as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The Company has full corporate power and corporate authority to make,
execute, deliver and perform this Shareholders Agreement and to carry out all of
the transactions provided for herein without the need for the consent of any
other Person.

(c) This Shareholders Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally.

(d) Schedule 1 hereto sets forth a true, accurate and complete list of the
shares of capital stock (on a Fully-Diluted Basis) held by each of the
Shareholders as of the date hereof and the percentage of the total capital stock
of the Company held by such Shareholder (determined on a Fully-Diluted Basis).

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF MCMORROW AND THE TRUST

Each of McMorrow and the Trust represents and warrants to, and covenants and
agrees with, the Company and Fairfax that:

(a) Such Shareholder has full legal right, power and authority to enter into
this Shareholders Agreement and to perform such Shareholder’s obligations
hereunder without the need for the consent of any other Person.

(b) This Shareholders Agreement has been duly authorized, executed and delivered
by, and constitutes the legal, valid and binding obligation of, such
Shareholder, enforceable against such Shareholder in accordance with the terms
hereof, except as such enforcement may be limited by bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights generally.

(c) Such Shareholder is the record and beneficial owner of the Securities set
forth opposite such Shareholder’s name on Schedule 1, free and clear from any
purchase, sale or other right or restriction of any third party, other than as
provided in this Shareholders Agreement.

 

4



--------------------------------------------------------------------------------

(d) Except as set forth in this Shareholders Agreement; such Shareholder (i) has
not granted or entered into, and will not grant or enter into, any proxy, and
(ii) has not entered into or agreed to be bound by, and will not enter into or
agree to be bound by, (A) any voting trust or other voting arrangement with
respect to the Securities, or (B) any stockholders agreements or arrangements of
any kind with any Person with respect to the Securities on terms which conflict
with or violate any provision of this Shareholders Agreement, including but not
limited to, agreements or arrangements with respect to the acquisition,
disposition, Transfer or voting of Securities inconsistent with this
Shareholders Agreement.

(e) The execution, delivery and performance of this Shareholders Agreement by
such Shareholder does not and will not conflict with, violate or cause a breach
of any document, agreement, contract or instrument to which such Shareholder is
a party or any judgment, order or decree to which such Shareholder is subject.

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF FAIRFAX

Fairfax represents and warrants to, and covenants and agrees with, the Company,
the Trust and McMorrow that:

(a) Fairfax has full legal right, power and authority to enter into this
Shareholders Agreement and to perform its obligations hereunder without the need
for the consent of any other Person.

(b) This Shareholders Agreement has been duly authorized, executed and delivered
by, and constitutes the legal, valid and binding obligation of, Fairfax,
enforceable against Fairfax in accordance with the terms hereof, except as such
enforcement may be limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally.

(c) Fairfax is the beneficial owner of the Securities set forth opposite its
name on Schedule 1, free and clear from any purchase, sale or other right or
restriction of any third party, other than as provided in this Shareholders
Agreement.

(d) The execution, delivery and performance of this Shareholders Agreement by
Fairfax does not and will not conflict with, violate or cause a breach of any
document, agreement, contract or instrument to which Fairfax a party or any
judgment, order or decree to which Fairfax is subject.

5. STOCK DIVIDENDS, SPLITS, RECLASSIFICATIONS, MERGERS, ETC.

Each Shareholder acknowledges and agrees that Securities issued by the Company
pursuant to a stock dividend, stock split, reclassification or like action, or
pursuant to the exercise of a right granted by the Company to all holders of
Securities to purchase Securities on a proportionate basis, will be treated for
all purposes in the same manner as, and be subject to the same options and have
the same rights and limitations on Transfer as, the Securities which were split
or reclassified or with respect to which a stock dividend was paid or rights to
purchase stock on a proportionate basis were granted. In the event of a merger
of or exchange involving the

 

5



--------------------------------------------------------------------------------

Company where this Shareholders Agreement does not terminate, partnership units,
membership units, shares of common stock or similar equity interests (and/or
securities convertible into such units, shares or similar equity interests)
which are issued in exchange for Securities will thereafter be deemed to be
Securities subject to the terms of this Shareholders Agreement.

6. BOARD REPRESENTATION

6.1. Boards of Directors.

Each of the Company, the Trust and McMorrow agrees to vote all shares of Voting
Stock held by the Company, the Trust and McMorrow, respectively, in favor of the
person designated by Fairfax to be elected to the Company’s Board of Directors
pursuant to Section 7.1 of the Securities Purchase Agreement.

6.2. Remedies.

The Company, the Trust and McMorrow agree that the remedies of Fairfax at law in
respect of any breach by the Trust, McMorrow or the Company of their respective
obligations pursuant to this Section 6 would be inadequate and that, upon any
finding by any court of competent jurisdiction that the Trust, McMorrow or the
Company has breached any such obligation, Fairfax shall be entitled to, and the
Company, the Trust and McMorrow agree that they will not contest, upon any such
finding of any such breach, the award of specific performance and injunctive
relief in favor of Fairfax and compelling the Company, the Trust and McMorrow to
comply with such obligations.

7. TAG-ALONG RIGHTS IN RESPECT OF SALE OF STOCK

7.1. Right to Transfer Proportionate Number of Shares.

If the Trust or McMorrow proposes, at any time or from time to time, to Transfer
any Securities to any Person (including the Company) (the “Proposed Buyer”) in a
transaction or in a series of related transactions which would result in the
Trust and McMorrow beneficially owning less than an aggregate of 20% of the
Common Stock of the Company (determined on a Fully-Diluted Basis; provided,
however, that any warrants to purchase Common Stock that are outstanding as of
the date of computation will be disregarded for purposes of determining
Fully-Diluted Basis under this Section 7.1) after giving effect to such Transfer
(any such transaction or series of transactions, a “Tag-Along Sale”), then, as
part of such transaction or series of transactions, the Fairfax Group shall have
the right (but not the obligation) to Transfer a Proportionate Amount of Common
Stock then held by the Fairfax Group (including any shares of Common Stock
issuable upon conversion of Convertible Securities to the extent that such
Convertible Securities have not then been converted) at the same price and on
the same terms and conditions, and to the same purchaser or purchasers (in the
case of a private sale) or to the public (in the case of a public sale), in
accordance with this Section 7.

 

6



--------------------------------------------------------------------------------

For purposes of this Section 7, the “Proportionate Amount” which Fairfax shall
be entitled to sell with respect to any Tag-Along Sale shall be equal to the
product (calculated as of the date of such proposed Tag-Along Sale) of:

(a) the total number of shares represented by or underlying the Securities
proposed to be sold in such Tag-Along Sale by McMorrow and/or the Trust,
multiplied by

(b) the quotient of:

(i) the aggregate number of shares of Common Stock owned by the Fairfax Group
immediately prior to such Tag-Along Sale, on a Fully-Diluted Basis (including
any shares of Common Stock issuable upon conversion of Convertible Securities),
divided by

(ii) the aggregate number of shares of Common Stock owned by McMorrow, the Trust
and the Fairfax Group immediately prior to such Tag-Along Sale, on a
Fully-Diluted Basis (including any shares of Common Stock issuable upon
conversion of Convertible Securities).

Notwithstanding anything herein to the contrary, the number of shares of Common
Stock permitted to be sold by McMorrow and/or the Trust hereunder is equal to
(x) the number of shares of Common Stock specified in clause (a) above minus
(y) the aggregate number of shares of Common Stock to be sold in such
transaction by the Fairfax Group pursuant to this Section 7.

7.2. Notice of Proposed Tag-Along Sale.

If McMorrow or the Trust intends to Transfer any Securities in a Tag-Along Sale,
then McMorrow shall provide written notice to Fairfax of such intention not less
than thirty (30) days prior to the closing of such proposed Tag-Along Sale. Such
written notice (the “Notice of Sale”) shall state (i) the date upon which such
proposed Tag-Along Sale is scheduled to close, (ii) the name and address of the
Proposed Buyer, (iii) the proposed amount of consideration and the terms and
conditions offered by such Proposed Buyer (and, if the proposed consideration is
not all cash, the Tag-Along Notice shall describe the terms of the proposed
consideration), and (iv) that the Proposed Buyer has been informed of the rights
and obligations provided for in this Section 7 and has agreed to purchase
Securities in accordance with the terms of this Shareholders Agreement. A
complete and accurate copy of the Proposed Buyer’s offer to purchase the
Securities from McMorrow and/or the Trust shall be attached to any such Notice
of Sale.

7.3. Election by Fairfax.

Upon receipt of a Notice of Sale, Fairfax shall have twenty (20) days to deliver
written notice of its election to participate in such Tag-Along Sale and the
number of shares of Common Stock (including any shares of Common Stock issuable
upon conversion of Convertible Securities) which the Fairfax Group are electing
to Transfer, which number shall not exceed Fairfax’s Proportionate Amount. If
Fairfax delivers such notice within said twenty (20) day period, then it shall
sell the shares of Common Stock specified therein upon the same terms and
conditions as are applicable to the sale by McMorrow and/or the Trust and, to
the extent

 

7



--------------------------------------------------------------------------------

necessary for such sale, shall convert the Convertible Securities held by the
Fairfax Group into Common Stock prior to the consummation thereof. If such
notice is not received from Fairfax within the twenty (20) day period specified
above, McMorrow and/or the Trust, as applicable, shall have the right to
Transfer the Securities to the Proposed Buyer without any participation by the
Fairfax Group, but only (i) on the terms and conditions stated in the Notice of
Sale and (ii) if the sale of such Common Stock is consummated not later than
sixty (60) days after the end of such twenty (20) day period.

7.4. Expense of Tag-Along Sale.

All expenses and costs incurred by any Shareholder in connection with any
Tag-Along Sale, including, without limitation, the fees and expenses of any
legal counsel retained by such Shareholder in connection with such Tag-Along
Sale, shall be borne by such Shareholder individually.

7.5. Transactions Exempt from Tag-Along Rights.

Notwithstanding anything to the contrary contained in this Section 7; neither
(a) a Transfer which constitutes a Permitted Transfer, nor (b) a sale pursuant
to an effective registration statement under the Securities Act, shall be deemed
a sale subject to the rights and restrictions contained in this Section 7.

8. MISCELLANEOUS

8.1. Notices.

All communications hereunder shall be in writing, shall be delivered by
nationwide overnight courier, or facsimile transmission (confirmed by delivery
by nationwide overnight courier sent on the day of the sending of such facsimile
transmission), and

 

  (a) if to the Company, at:

Kennedy-Wilson Holdings, Inc.

9701 Wilshire Boulevard, Suite 700

Beverly Hills, California 90212

Attention: Chairman and Chief Executive Officer

with a copy to:

Kent Y. Mouton, Esq.

Kulik, Gottesman, Mouton & Siegel, LLP

15303 Ventura Boulevard, Suite 1400

Sherman Oaks, California 91403

Facsimile: (310) 557-0224

 

8



--------------------------------------------------------------------------------

or such other address as the Company shall designate to Fairfax and McMorrow in
writing; and

 

  (b) if to Fairfax, at:

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

with a copy to:

Stephen Centa, Esq.

Shearman & Sterling LLP

Commerce Court West

Suite 4405

Toronto, ON

Canada M5L 1E8

Facsimile: (416) 360-2958

or such other address as Fairfax shall designate to the Company and McMorrow in
writing; and

 

  (c) If to McMorrow or the Trust, at

William J. McMorrow

c/o Kennedy-Wilson Holdings, Inc.

9701 Wilshire Boulevard, Suite 700

Beverly Hills, California 90212

with a copy to:

Lawrence Venick, Esq.

Loeb & Loeb LLP

10100 Santa Monica Blvd., Suite 2200

Los Angeles, California 90067

Facsimile: (310) 919-3807

or such other address as McMorrow shall designate to Fairfax in writing.

Any communication addressed and delivered as herein provided shall be deemed to
be received when actually delivered to the address of the addressee (whether or
not delivery is accepted) or received by the facsimile machine of the recipient.
Any communication not so addressed and delivered shall be ineffective.

 

9



--------------------------------------------------------------------------------

The Company, upon the written request of any holder of Securities, will promptly
supply such holder with a list of the names and addresses of each party hereto
at such time.

8.2. Counterparts.

This Shareholders Agreement may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts, shall together constitute but one and the same
instrument.

8.3. Amendments.

Any amendment to this Shareholders Agreement shall be in writing and shall
require the written consent of (i) the Company, (ii) Fairfax and (iii) if
materially adverse to the interests of McMorrow or the Trust, McMorrow or the
Trust, respectively.

8.4. Termination.

From and after the date that a Shareholder ceases to own, directly or
indirectly, any Securities (including any shares of Common Stock issuable upon
conversion of Convertible Securities), such Shareholder will no longer be deemed
to be a Shareholder for purposes of this Shareholders Agreement and all rights
and obligations such Shareholder may have under this Shareholders Agreement will
terminate.

8.5. Descriptive Headings.

Descriptive headings of the several sections of this Shareholders Agreement are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

8.6. Severability.

The fact that any given provision of this Shareholders Agreement is found to be
unenforceable, void or voidable under the laws of any jurisdiction shall not
affect the validity of the remaining provisions of this Shareholders Agreement
in such jurisdiction, and shall not affect the enforceability of the entire
Shareholders Agreement under the laws of any other jurisdiction.

8.7. Governing Law.

This Shareholders Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

8.8. Successors and Assigns.

Except as expressly set forth in Section 6 hereof, all covenants and other
agreements contained in this Shareholders Agreement by or on behalf of any of
the parties hereto bind and inure to the benefit of their respective successors
and assigns whether so expressed or not.

 

10



--------------------------------------------------------------------------------

8.9. Waiver of Jury Trial.

The parties hereto hereby waive trial by jury in any action brought on or with
respect to this Shareholders Agreement, the Shares or any other document
executed in connection herewith or therewith.

8.10. Construction, etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with anyone covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person. For the avoidance of
doubt, all Schedules and Exhibits attached to this Shareholders Agreement shall
be deemed to be a part hereof.

[Remainder of page intentionally left blank. Next page is signature page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Shareholders Agreement
to be duly executed and delivered, all as of the date and year first above
written.

 

KENNEDY-WILSON HOLDINGS, INC. By:  

 

Name:   Title:  

[Signature Page to Shareholder’s Agreement - Kennedy-Wilson]



--------------------------------------------------------------------------------

FAIRFAX FINANCIAL HOLDINGS LIMITED By:  

 

Name:   Title:  

[Signature Page to Shareholder’s Agreement - Kennedy-Wilson]



--------------------------------------------------------------------------------

 

WILLIAM J. MCMORROW WILLIAM J. MCMORROW REVOCABLE TRUST

 

By:   WILLIAM J. MCMORROW, TRUSTEE

[Signature Page to Shareholder’s Agreement - Kennedy-Wilson]



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF HOLDERS

 

Name and Address

  

Securities Held

William J. McMorrow

c/o Kennedy-Wilson Holdings, Inc.

9701 Wilshire Boulevard

Suite 700

Beverly Hills, California 90212

   898,714 shares of Common Stock1

William J. McMorrow Revocable Trust

c/o Kennedy-Wilson Holdings, Inc.

9701 Wilshire Boulevard

Suite 700

Beverly Hills, California 90212

   12,760,369 shares of Common Stock

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

   100,000 shares of Series A Preferred Stock

 

 

1

Includes shares of Common Stock held by John & Sons Retirement Trust, which
William McMorrow serves as trustee of.

Schedule 1-1